DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dylan Crow Schechter on 4/12/2021.

The application has been amended as follows: 
(Currently Amended) The [[A]] method of claim 5, wherein a guest agent identifies an event that changes at least one aspect of the group of computing entities, and the guest agent configures a frequency to monitor the group of computing entities for the application.




(Currently Amended) The method of claim 5[[1]], further comprising responding to an event that changes at least one aspect of the group of computing entities of the application by registering an updated group of computing entities.
(Currently Amended) The method of claim 5[[1]], further comprising monitoring of changes to the group of computing entities. 
(Currently Amended) The method of claim 5[[1]], wherein transmitting the signal to the second computing site to invoke replay of the individual I/Os of the stream of I/O commands.
(Currently Amended) A [[The]] method for emulating high-frequency application-consistent snapshotting, the method comprising:
registering a group of computing entities for an application;
transmitting a stream of I/O commands from a first computing site to a second computing site, wherein individual I/O commands of the stream of I/O commands are performed over any computing entity from the group of computing entities;
maintaining an I/O map that associates an identifier for the group of computing entities with corresponding individual I/Os of the stream of I/O commands;
transmitting a signal to the second computing site to invoke replaying of at least some of the individual I/Os of the stream of I/O commands to construct an application-consistent snapshot for the group of the computing entities, wherein the at least some of the individual I/Os correspond to the identifier of the group of computing entities in the I/O map and the application-consistent snapshot is constructed at the second computing site; and
determining a set of interfacing capabilities of the application and installing a guest agent, or installing a plug-in,
(Currently Amended) A [[The]] method for emulating high-frequency application-consistent snapshotting, the method comprising:
registering a group of computing entities for an application;
transmitting a stream of I/O commands from a first computing site to a second computing site, wherein individual I/O commands of the stream of I/O commands are performed over any computing entity from the group of computing entities;
maintaining an I/O map that associates an identifier for the group of computing entities with corresponding individual I/Os of the stream of I/O commands;
transmitting a signal to the second computing site to invoke replaying of at least some of the individual I/Os of the stream of I/O commands to construct an application-consistent snapshot for the group of the computing entities, wherein the at least some of the individual I/Os correspond to the identifier of the group of computing entities in the I/O map and the application-consistent snapshot is constructed at the second computing site; and
wherein a guest agent identifies an event that changes at least one aspect of the group of computing entities, and the guest agent configures a frequency to monitor the group of computing entities for the application.
(Cancelled).
(Cancelled).
(Currently Amended) The method of claim 5[[1]], further comprising transmitting a recovery point specification to the second computing site before initiating the replay of the individual I/Os of the stream of I/O commands.
(Currently Amended) A  of claim 14, wherein a guest agent identifies an event that changes at least one aspect of the group of computing entities, and the guest agent configures a frequency to monitor the group of computing entities for the application.




(Currently Amended) The computer readable medium of claim 14[[10]], wherein the set of acts further comprise: responding to an event that changes at least one aspect of the group of computing entities of the application by registering an updated group of computing entities.
(Currently Amended) The computer readable medium of claim 14[[10]], wherein the set of acts further comprise: monitoring of changes to the group of computing entities.
(Currently Amended) The computer readable medium of claim 14[[10]], wherein transmitting the signal to the second computing site to invoke replay of the individual I/Os of the stream of I/O commands.
(Currently Amended) A non-transitory [[The]] computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes set of acts for emulating high-frequency application-consistent snapshotting, the set of acts comprising:
registering a group of computing entities for an application;
transmitting a stream of I/O commands from a first computing site to a second computing site, wherein individual I/O commands of the stream of I/O commands are performed over any computing entity from the group of computing entities;
maintaining an I/O map that associates an identifier for the group of computing entities with corresponding individual I/Os of the stream of I/O commands;
transmitting a signal to the second computing site to invoke replaying of at least some of the individual I/Os of the stream of I/O commands to construct an application-consistent snapshot for the group of the computing entities, wherein the at least some of the individual I/Os correspond to the identifier of the group of computing entities in the I/O map and the application-consistent snapshot is constructed at the second computing site; and
determining a set of interfacing capabilities of the application and installing a guest agent, or installing a plug-in, or initializing application programming interface callbacks based at least in part on the set of interfacing capabilities.
(Currently Amended) A non-transitory [[The]] computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes set of acts for emulating high-frequency application-consistent snapshotting, the set of acts comprising:
registering a group of computing entities for an application;
transmitting a stream of I/O commands from a first computing site to a second computing site, wherein individual I/O commands of the stream of I/O commands are performed over any computing entity from the group of computing entities;
maintaining an I/O map that associates an identifier for the group of computing entities with corresponding individual I/Os of the stream of I/O commands;
transmitting a signal to the second computing site to invoke replaying of at least some of the individual I/Os of the stream of I/O commands to construct an application-consistent snapshot for the group of the computing entities, wherein the at least some of the individual I/Os correspond to the identifier of the group of computing entities in the I/O map and the application-consistent snapshot is constructed at the second computing site; and

(Cancelled).
(Cancelled).
(Currently Amended) The computer readable medium of claim 14[[10]], wherein the set of acts further comprise: comprising transmitting a recovery point specification to the second computing site before initiating the replay of the individual I/Os of the stream of I/O commands.
(Currently Amended) The system of claim 23, wherein a guest agent identifies an event that changes at least one aspect of the group of computing entities, and the guest agent configures a frequency to monitor the group of computing entities for the application.






(Currently Amended) The system of claim 23[[19]], wherein the set of acts further comprise: responding to an event that changes at least one aspect of the group of computing entities of the application by registering an updated group of computing entities.
(Currently Amended) The system of claim 23[[19]], wherein the set of acts further comprise: monitoring of changes to the group of computing entities.
(Currently Amended) The system of claim 23[[19]], wherein transmitting the signal to the second computing site to invoke replay of the individual I/Os of the stream of I/O commands.
(Currently Amended) A system for emulating high-frequency application-consistent snapshotting, the system comprising:
a storage medium having stored thereon a sequence of instructions; and 
a processor that executes the sequence of instructions to cause the processor to perform a set of acts, the set of acts comprising:
registering a group of computing entities for an application;
transmitting a stream of I/O commands from a first computing site to a second computing site, wherein individual I/O commands of the stream of I/O commands are performed over any computing entity from the group of computing entities;
maintaining an I/O map that associates an identifier for the group of computing entities with corresponding individual I/Os of the stream of I/O commands;
transmitting a signal to the second computing site to invoke replaying of at least some of the individual I/Os of the stream of I/O commands to construct an application-consistent snapshot for the group of the computing entities, wherein the at least some of the individual I/Os correspond to the identifier of the group of computing entities in the I/O map and the application-consistent snapshot is constructed at the second computing site; and
, or initializing application programming interface callbacks based at least in part on the set of interfacing capabilities.
(Currently Amended) A system for emulating high-frequency application-consistent snapshotting, the system comprising:
a storage medium having stored thereon a sequence of instructions; and 
a processor that executes the sequence of instructions to cause the processor to perform a set of acts, the set of acts comprising:
registering a group of computing entities for an application;
transmitting a stream of I/O commands from a first computing site to a second computing site, wherein individual I/O commands of the stream of I/O commands are performed over any computing entity from the group of computing entities;
maintaining an I/O map that associates an identifier for the group of computing entities with corresponding individual I/Os of the stream of I/O commands;
transmitting a signal to the second computing site to invoke replaying of at least some of the individual I/Os of the stream of I/O commands to construct an application-consistent snapshot for the group of the computing entities, wherein the at least some of the individual I/Os correspond to the identifier of the group of computing entities in the I/O map and the application-consistent snapshot is constructed at the second computing site; and

(Currently Amended) The system of claim 23[[19]], wherein the set of acts further comprise: comprising transmitting a recovery point specification to the second computing site before initiating the replay of the individual I/Os of the stream of I/O commands.
(New) The method of claim 6, further comprising responding to an event that changes at least one aspect of the group of computing entities of the application by registering an updated group of computing entities.
(New) The method of claim 6, further comprising monitoring of changes to the group of computing entities. 
(New) The method of claim 6, wherein transmitting the signal to the second computing site to invoke replay of the individual I/Os of the stream of I/O commands.
(New) The method of claim 6, further comprising transmitting a recovery point specification to the second computing site before initiating the replay of the individual I/Os of the stream of I/O commands.
(New) A computer readable medium of claim 15, wherein a guest agent identifies an event that changes at least one aspect of the group of computing entities, and the guest agent configures a frequency to monitor the group of computing entities for the application.
(New) The computer readable medium of claim 15, wherein the set of acts further comprise: responding to an event that changes at least one aspect of the group of computing entities of the application by registering an updated group of computing entities.
(New) The computer readable medium of claim 15, wherein the set of acts further comprise: monitoring of changes to the group of computing entities.
(New) The computer readable medium of claim 15, wherein transmitting the signal to the second computing site to invoke replay of the individual I/Os of the stream of I/O commands.
(New) The computer readable medium of claim 15, wherein the set of acts further comprise: comprising transmitting a recovery point specification to the second computing site before initiating the replay of the individual I/Os of the stream of I/O commands.
(New) The system of claim 24, wherein the set of acts further comprise: responding to an event that changes at least one aspect of the group of computing entities of the application by registering an updated group of computing entities.
(New) The system of claim 24, wherein the set of acts further comprise: monitoring of changes to the group of computing entities.
(New) The system of claim 24, wherein transmitting the signal to the second computing site to invoke replay of the individual I/Os of the stream of I/O commands.
(New) The system of claim 24, wherein the set of acts further comprise: comprising transmitting a recovery point specification to the second computing site before initiating the replay of the individual I/Os of the stream of I/O commands.



Allowable Subject Matter
Claims 1-6, 9-15, and 18-38 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claims 5, 6, 14, 15, 23, and 24 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations:
As in claims 5, 14, and 23, “determining a set of interfacing capabilities of the application and installing a guest agent, or installing a plug-in, or initializing application 
As in claims 6, 15, and 24, “wherein a guest agent identifies an event that changes at least one aspect of the group of computing entities, and the guest agent configures a frequency to monitor the group of computing entities for the application.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP GUYTON/Primary Examiner, Art Unit 2113